Pfeifer, J.,
concurring in part and dissenting in part. I concur with the majority’s determination that the equipment that Stein furnishes to the steel companies along with operators is exempt from tax under former R.C. 5739.01(E).
The majority also determines that the slag-a-ways and related supplies are not exempt from tax under former R.C. 5739.02(B)(16). If the slag-a-ways were owned by the steel companies and operated exactly as they are now, they would be exempt from tax. There is no sensible reason for this distinction. To the *506extent the statute requires the answer the commissioner gives, which the majority affirms, I would sever the clause “where the plant or plants within or between which such transfers or shipments occur are operated by the same person” from the statute as a violation of equal protection. Is there any other way to treat a situation where the same equipment is operated on the same property in the same manner for the same purpose and yet is subject to tax based on who owns it? I dissent from this portion of the majority opinion.